AGREEMENT




THIS AGREEMENT, made this 11th day of August, 2006 by and between MONMOUTH REAL
ESTATE INVESTMENT CORPORATION and MONMOUTH CAPITAL CORPORATION, Real Estate
Investment Trusts organized under the laws of the Commonwealth of Maryland,
having an address of Juniper Plaza, 3499 US Route 9 North, Suite 3C, Freehold,
New Jersey 07728 (hereinafter referred to as OWNERS); and CRONHEIM MANAGEMENT
SERVICES, INC., a New Jersey corporation, having an address of 205 Main Street,
PO Box 268, Chatham, NJ 07928, (hereinafter referred to as AGENT):




Whereas, Owners wishes to employ Agent as a Consultant and Property Manager, now
therefore, in consideration of the covenants and agreements herein contained,
the parties hereby agree as follows:




1. EXCLUSIVE AGENCY




The Owners hereby appoints the Agent as the sole and exclusive managing and
rental agent of the properties listed in Schedule I, attached hereto and forming
a part of this Agreement and of any properties which may be acquired by Owners
during the term of this Agreement (the "Properties").




2. TERM




The term of this Agreement shall commence on January 1, 2006 and expire on
December 31/ 2006 which term shall be automatically renewed from year to year
thereafter provided, however, that the Owners may terminate this Agreement upon
ninety (90) days written notice, whereupon all moneys then being held by the
Agent pursuant hereto shall be delivered to the Owners and this Agreement
shal.1become null and void. If the Agent for any reason shall cease operations
in the management business, or if the Owners breach this Agreement in any
respect, the Agent may cancel this Agreement on ninety (90) days written notice.




3. CONSULTING SERVICES




Agent’s duties as Consultant shall include, but not be limited to, the
following:

a.) Review property values, market rates of return and lease terms on properties

offered for sale.

b.) Review of construction documents for completeness and accuracy.

c.) Review financial information on prospective tenants.

d.) Advise regarding marketing strategies of properties for lease or for sale.




3. MANAGEMENTOF PROPERTIES




a.)

The Agent agrees to use its best efforts in the management of the Properties and
in the collection of rents and other income therefrom. The Agent may, with the
prior approval of the Owners and utilizing counsel selected by and at the
expense of the Owners, institute any legal action necessary for the collection
of such rents or other income or the ousting or dispossession of tenants or
other persons therefrom.




b.)

The Agent shall pay all real estate taxes and assessments before delinquency.
The

Agent shall further arrange for and procure liability and property damage
insurance for the Properties. If real estate taxes and property and liability
insurance payments are escrowed and paid by a mortgagee, Agent shall verify that
tax and insurance payments have been timely made by the mortgagee. The Agent
will invoice the Owners' tenants so that reimbursement of sums expended for
taxes and insurance are received promptly and deposited to the management
account.




   c.)  For Properties remote from Agent's home office, It is the intention of
the Agent to employ, at Agent's cost and expense, Sub-Agents, located in the
vicinity of the Properties to provide on-site management services (including but
not limited to minor repairs, periodic inspections, and common area maintenance)
which will be specified in the Agreement between them. A copy of the form of
Agreement between the Agent and the Sub-Agent is attached hereto as Exhibit "A".




4. OPERATING ACCOUNT




All receipts collected from the operation of the Properties or in any way
incidental thereto shall be deposited promptly by the Agent in North Fork Bank
or such other institution as Owners may direct. However, the Agent shall not be
held liable in the event of bankruptcy or failure of a depository. Funds in the
Operating Account remain the property of the Owners subject to disbursement of
expenses by Agent as described in this Agreement.




5. SECURITY DEPOSITS




From and after the effective date hereof, the Agent shall collect any security
deposits payable under the terms of the leases for the Properties and shall
deposit them promptly in the bank account established pursuant to Paragraph 4
herein or in a separate interest bearing account if required by law or by
agreement with the tenant. All security deposits not required to be put into an
escrow account shall be turned over to the Owners.




6. MONTHLY STATEMENT




The Agent shall, on or before the tenth day of each and every calendar month,
render detailed statements covering the operation of the Properties for the
preceding calendar month. Each such monthly statement shall include a list of
expenditures, including the name of the vendor, voucher number, and the amount
of each check paid during the month. Original receipted vouchers concerning all
expenses and disbursements will be retained by the Agent as part of its records.
Each monthly statement shall also be accompanied by an itemized list of all
arrears of rentals. The Agent shall keep full and detailed records covering the
renting and managing of the Properties, and the Owners shall, at all times have
access to such records, as well as to all other books and records of the Agent
in connection with the management, upkeep, and operation of the Properties.
Owners shall have the right to audit the books and accounts of the Agent, so far
as the same relate to its obligations hereunder, using for said purpose either
its own accounting staff or its designated certified public accountants.




7. FIDELITY BOND




The Agent shall furnish the Owners with evidence that the Agent has in effect an
Error's and Omissions Policy of $1,000,000.00 and a Fidelity Bond of adequate
amount not less than $200,000.00, covering the Agent's employees acting
hereunder, in form and substance satisfactory to the Owners. Such coverage shall
remain in effect, at the Agent's sole cost and expense, throughout the term of
this Agreement.




8. MANAGEMENT FEE




For performance of the Agent's obligations hereunder, the Owners hereby agree to
pay to the Agent an annual fee of Three hundred eighty thousand ($380,000.00)
Dollars, payable in monthly installments of Thirty-one thousand, six hundred
sixty-six and 67/100ths ($31,666.67) Dollars each.




9. RENTING OF PROPERTIES/LEASECOMMISSIONS




a) The Agent may act as the sole and exclusive rental agent for the Properties
under its management pursuant to the instructions of the Owners, and, in such
cases, agrees to use its best efforts to rent the Properties under such terms as
shall have been first approved by the Owners. Agent will conduct all
negotiations with the tenants, including negotiations for the renewal of leases,
and to submit to the Owners in advance and for their approval proposed forms of
such advertising as the Agent deems necessary or desirable for the successful
renting of the property. All leases and agreements renewing, modifying, or
canceling same shall be executed by the Owners. Fees and commissions for leasing
services shall be individually determined and subject to approval of the Owners
as to amount and terms of payment.




b) Owners hereby agree that Agent is authorized to employ a Sub-Agent or other
licensed real estate brokers to obtain tenants for any space in the Properties
that may become available for lease. Commission amount shall be negotiated by
the Agent and will be at a percentage level and on such terms customary for
leases of similar type prevailing in the area of the property in question.




10. SAVE HARMLESS




The Owners agree to save the Agent harmless from all damage suits in connection
with the management of the Properties and from liability from injury suffered by
any employee or any other person whomsoever. The Agent also shall not be liable
for any error of judgment or for any mistake of fact of law, or for anything
which it may do or refrain from doing hereinafter, except in cases of willful
misconduct or gross negligence.




11. MAINTENANCE AND REPAIRS




The Agent shall supervise and make or perform, or cause to be made or performed
by its Sub-Agent, all repairs and maintenance to the Properties, including
repairs required by the leases thereof, if any, to be performed by the Owners,
and shall make periodic inspections as necessary to assure that all repairs and
maintenance to the Properties, whether required to be performed by the Owners or
the respective tenants, is being performed. All expenditures on behalf of the
Owners in excess of $5,000.00 (other than recurring charges such as fuel, taxes,
utilities and the like) shall first be approved by the Owners, in writing,
unless necessitated by an emergency situation where the delay incident to
advance approval is likely to result in substantial damage to the property or
the property of others or cause interruption in essential services to tenants as
called for in their leases, in which event the Owners' subsequent approval shall
be secured as expeditiously as reasonably possible. The Agent shall not be
responsible for the supervision of major reconstruction of the property or
restoration thereof after a casualty loss or for expert testimony or appraisal
services in connection with any municipal tax appeal. The Agent will prepare
interrogatories required and provide other information necessary for a tax
appeal.




12. INDEPENDENT CONTRACTOR




It is expressly agreed and understood that the Agent is an independent
contractor of the Owners. As such, the Agent shall employ on its own behalf such
employees as it deems necessary to perform its obligation hereunder. The control
of these employees shall be at all times with the Agent which is and shall be
deemed the employer of such employees for all purposes. The Agent will be
responsible for providing in its name as employer workers compensation insurance
as to any and all such employees. The Agent shall further be responsible for
compliance with any and all Federal, State, And Local laws concerning such
employees including but not limited to the withholding of payment of any and all
taxes the payment of any and all unemployment compensation taxes, benefits or
excises, and compliance with any and all wage and hour laws, all of which taxes,
benefits, or excises shall be at the expense of the Agent.




13. LIABILITY INSURANCE




In those instances in which Owners may carry public liability insurance in the
form of Lessor’s Risk, the Agent will be named as an additional insured.




14. Environmental Indemnification.




a) Owners agree to indemnify, defend and hold Agent and its partners, officers,
employees, and agents harmless from any claims, judgments, damages, penalties,
fines, costs, liabilities, or losses, direct or indirect, known or unknown,
including without limitation! attorneys' fees, consultants' fees, and expert
fees, which are incurred or arise during or after the term of this Management
Agreement from or in any way connected with the presence or suspected presence
of hazardous substances existing or present on, under, about, or affecting the
property prior to or after the execution of this Agreement, including, without
limitation, (i) hazardous substances present or suspected to be present in the
soil, groundwater, surface water, air or soil vapor on, under, or about the
property; (ii) hazardous substances that migrate, flow, percolate, diffuse, or
in any way move onto or under the property; (iii) hazardous substances present
on, under, or about the property as a result of any release, discharge, deposit,
injection, leaking, pouring, leaching, emitting, pumping, emptying, dumping,
spilling on, under, or about the property; and (iv) any misrepresentation or
breach of warranty, covenant, representation or undertaking by Owners under this
Agreement. Without limiting the generality of the foregoing, the indemnification
provided by this paragraph specifically shall cover costs (including attorney
and consultant fees) incurred in connection with any investigation of site
conditions existing prior to or after the date of execution of this Agreement or
any act, including, without limitation, studies or reports as needed or
required, remedial, removal or restoration work undertaken voluntarily by Owners
or requested or required by any federal, state or local law or regulation.




b) For purposes of this section, "hazardous substances" shall mean any
hazardous, toxic, radioactive, infectious or carcinogenic substance, material,
gas, or waste which is or becomes listed or regulated by any federal! state, or
local environmental law or governmental authority or agency, including, without
limitation, petroleum and petroleum products, PCBs, asbestos, and all substances
defined as hazardous materials, hazardous wastes, hazardous substances, or
extremely hazardous waste under any federal, state, or local law or regulation.




c) Owners or agent thereof hereby acknowledge and agree that Agent, and its
partners, officers, employees, and agents is not an "operator" or either the
property or the tenant operations thereon and is not an "operator" as defined by
any current or pending state, local, or federal environmental laws. Owners
hereby agree to defend Agent, and its partners, officers, employees, and agents
from any actions occurring as a result of the management of the property.




d) In the event either Owner or Owners default under any terms or conditions of
this clause, it shall be deemed an environmental default and as such shall be
deemed to be a material default of the terms and conditions of this Agreement;
it shall be considered a breach of contract and shall be subject to all
applicable legal remedies. In the event of default under this clause, Agent
shall be able to terminate this Agreement with thirty (30) days written notice
of default hereunder.




e) In the event a regulation or legislative act requires a change in compliance
procedures or practices, Owners hereby agree to comply within the allowable
legal time limit or such extension periods as may be available or granted.
Owners shall be solely responsible for compliance and shall indemnify Agent and
its partners, officers, employees, and agents for any breach or failure of
Owners or property to comply. Failure to comply within the statutory time limit
shall constitute a material breach of this Agreement and Agent shall be able to
terminate this Agreement with thirty (30) days written notice of default. Agent
and its partners, officers, employees, and agents shall be indemnified against
any actions initiated with regard to Owners' failure to comply or any other
default under this clause.




IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by their proper officers and their proper seals to be hereto affixed as of the
date and year first above written.







Attest:    /s/ Linda Fleisher

Monmouth Real Estate

Investment Corporation




By:  /s/ Eugene W. Landy

Eugene W. Landy, President




Attest:  /s/ Linda Fleisher

Monmouth Capital Corporation




By:  /s/ Eugene W. Landy

Eugene W. Landy, President










Attest:  /s/ Kathleen M. Schneck

Cronheim Management Services, Inc.




By:  /s/ Robert Cronheim

Robert Cronheim, President

:



